Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Terminal Disclaimer
3.	The terminal disclaimer filed on  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,917,431 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 07/29/2015, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 11/05/2020.



Drawings
6.    Applicant’s drawings filed on 11/05/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 11/05/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Joel Vidal on 02/18/2022.

The application has been amended as follows: 
1. (Currently amended) A method comprising: 
(a) generating a user-authentication process for authenticating a user of an electronic device, wherein the user-authentication process utilizes a self-taken visual-acquisition input of said user, wherein the self-taken visual-acquisition input comprises one of: a self-taken image, a self-taken video; 
(b) performing image recognition on content shown in said self-taken visual-acquisition input, and extracting a particular feature based on image recognition of said content; 
(c) determining a characteristic of said electronic device, based on data sensed by one or more non-camera sensors of said electronic device during acquisition of said self-taken visual- acquisition input; 
(d) detecting a mismatch between (I) said particular feature that was extracted in step (b) based on image recognition of the content of the self-taken visual-acquisition input, and (II) said characteristic of the electronic device that was determined in step (c) based on data sensed by said one or more non-camera sensors of said electronic device; 
(e) based on said mismatch detected in step (d), denying an authentication request received from said electronic device 
wherein step (d) comprises: 
detecting that the content of the self-taken visual-acquisition input, indicates that the electronic device was held vertically during acquisition;
detecting that a spatial-orientation sensor of the electronic device, indicates that the electronic device was held non-vertically during acquisition;
based on the above detecting operations, determining said mismatch, and denying said authentication request.

2. (Cancelled).

21. (Currently amended) A non-transitory storage medium having stored thereon instructions that, when executed by one or more hardware processors, cause said one or more hardware processors to perform a method comprising: 
(a) generating a user-authentication process for authenticating a user of an electronic device, wherein the user-authentication process utilizes a self-taken visual-acquisition input of said user, wherein the self-taken visual-acquisition input comprises one of: a self-taken image, a self-taken video;	 
(b) performing image recognition on content shown in said self-taken visual-acquisition input, and extracting a particular feature based on image recognition of said content; 
(c) determining a characteristic of said electronic device, based on data sensed by one or more non-camera sensors of said electronic device during acquisition of said self-taken visual- acquisition input; 
(d) detecting a mismatch between (I) said particular feature that was extracted in step (b) based on image recognition of the content of the self-taken visual-acquisition input, and (II) said characteristic of the electronic device that 
(e) based on said mismatch detected in step (d), denying an authentication request received from said electronic device 
wherein step (d) comprises: 
detecting that the content of the self-taken visual-acquisition input, indicates that the electronic device was held vertically during acquisition;
detecting that a spatial-orientation sensor of the electronic device, indicates that the electronic device was held non-vertically during acquisition;
based on the above detecting operations, determining said mismatch, and denying said authentication request.

22. (Currently Amended) A system comprising: 
one or more processors, operably associated with one or more memory units, 	
wherein the one or more processors are configured: 
(a) to generate a user-authentication process for authenticating a user of an electronic device, wherein the user-authentication process utilizes a self-taken visual-acquisition input of said user, wherein the self-taken visual-acquisition input comprises one of: a self-taken image, a self-taken video; 
(b) to perform image recognition on content shown in said self-taken visual-acquisition input, and to extract a particular feature based on image recognition of said content; 

(d) to detect a mismatch between (I) said particular feature that was extracted in (b) based on image recognition of the content of the self-taken visual-acquisition input, and (II) said characteristic of the electronic device that was determined in (c) based on data sensed by said one or more non-camera sensors of said electronic device; 
(e) based on said mismatch detected in (d), to deny an authentication request from said electronic device 
wherein step (d) comprises: 
detecting that the content of the self-taken visual-acquisition input, indicates that the electronic device was held vertically during acquisition;
detecting that a spatial-orientation sensor of the electronic device, indicates that the electronic device was held non-vertically during acquisition;
based on the above detecting operations, determining said mismatch, and denying said authentication request.

Reasons for Allowance
12.	Claims 1 and 3-21 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20060287079 discloses on paragraph 0168 “In the counting person monitor process (S7), a counting person monitor process routine shown in FIG. 24 is executed, and determination is made as to whether face image data matched with face image data of a counting person contained in the received counting device information has been registered or not in the player information (S401). If matched image data has been registered (S401: YES), relevant player data is obtained (S402). Then, the number of paid-out medals contained in the player data is compared with a count value of medals contained in the counting device information (S403) to determine matching therebetween (S404). In other words, determination is made as to matching between the number of medals obtained by the player and the number of medals counted by the counting device. If matching is determined between the numbers of medals (S404: YES), this routine is finished by judging that a state is normal. If non matching is determined between the numbers of medals (S404: NO), fraudulent activities, e.g., a high possibility that medals are brought in from the outside or fraudulently obtained, is notified to the employee 105 (S406). Then, this routine is finished.”

U.S. Publication No. 20110134240 discloses on paragraph 0077-0080 “The captured image may be processed by a facial recognition product to further determine the subject's identity. In many cases, availability of the device ID and an associated image (with time stamp) may provide valuable information for security and intelligence agencies. The device ID information can then be 

U.S. Publication No. 20070198286 discloses on paragraph 0013 “A communication device, according to an embodiment of the present invention, which communicates with an electronic device via a network, may include storage means storing device identification information identifying the electronic device and one or more face images of one or more users that use the electronic device while associating the device identification information with each of the face images of the users of the electronic device, image capturing means capturing an image of a face of the user of the electronic device, and identification means identifying the electronic device on the basis of the device identification information stored in association with one of the stored face images that matches the captured image of the face of the user of the electronic device.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1 and 3-21 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
no one or two references anticipates or obviously suggest determining a characteristic of said electronic device, based on data sensed by one or more non-camera sensors of said electronic device during acquisition of said self-taken visual- acquisition input.
Thereafter, detecting a mismatch between  said particular feature that was extracted in step  based on image recognition of the content of the self-taken visual-acquisition input, and  said characteristic of the electronic device that was determined in step  based on data sensed by said one or more non-camera sensors of said electronic device. 
Furthermore, based on said mismatch detected in step (d), denying an authentication request received from said electronic device wherein step comprises detecting that the content of the self-taken visual-acquisition input, indicates that the electronic device was held vertically during acquisition, detecting that a spatial-orientation sensor of the electronic device, indicates that the electronic device was held non-vertically during acquisition and based on the above detecting operations, determining said mismatch, and denying said authentication request.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491